                                            Case 3:20-cv-03315-SI Document 23 Filed 02/18/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         UNITED STATES OF AMERICA,
                                   7                                                        Case No. 3:20-cv-03315-SI (KAW)
                                                            Plaintiff,
                                   8                                                        ORDER TO SHOW CAUSE FOR
                                                   v.                                       FAILURE TO APPEAR AT THE PRE-
                                   9                                                        SETTLEMENT TELEPHONE
                                         GEORGE W. WOLFF,                                   CONFERENCE
                                  10
                                                            Defendant.                      Re: Dkt. No. 22
                                  11

                                  12
Northern District of California
 United States District Court




                                  13             On February 16, 2021, the Court held a pre-settlement telephone conference, where

                                  14   Defendant George W. Wolff, who is an attorney representing himself in this matter, did not

                                  15   appear.

                                  16             Accordingly, Mr. Wolff is ORDERED TO SHOW CAUSE, in writing, by no later than

                                  17   February 24, 2021, why he should not pay monetary sanctions in the amount of $250 for his

                                  18   failure to appear.

                                  19             As reflected in the minutes, the settlement conference will go forward on March 12, 2021

                                  20   as scheduled, and Mr. Wolff is required to make a demand on Defendant no later than February

                                  21   19, 2021. (See Dkt. No. 22.) The Court advises Mr. Wolff to review the minutes from the

                                  22   February 16, 2021 pre-settlement telephone conference, as well as the Court’s settlement

                                  23   conference standing order, to ensure that he, Plaintiff, and the Court are prepared to engage in a

                                  24   productive settlement conference.

                                  25             IT IS SO ORDERED.

                                  26   Dated: February 18, 2021

                                  27                                                    ______________________________________
                                                                                        KANDIS A. WESTMORE
                                  28                                                    United States Magistrate Judge
